Case: 17-40988      Document: 00514387876         Page: 1    Date Filed: 03/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40988
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 15, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SALVADOR BARAJAS, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:17-CR-112-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Salvador Barajas, Jr., appeals his guilty plea conviction and sentence for
possessing with intent to distribute 500 grams or more of a mixture containing
methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). Barajas
argues that the factual basis for his guilty plea was inadequate because it did
not establish that he knew the type and quantity of the controlled substance
involved in his offense.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40988    Document: 00514387876     Page: 2   Date Filed: 03/15/2018


                                 No. 17-40988

      However, Barajas has filed an unopposed motion for summary
disposition correctly conceding that this issue is foreclosed by United States v.
Betancourt, 586 F.3d 303 (5th Cir. 2009), and explaining that he has raised the
issue only to preserve it for possible further review. Accordingly, because
summary disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406
F.2d 1158, 1162 (5th Cir. 1969), Barajas’s motion is GRANTED. The district
court’s judgment is AFFIRMED.




                                       2